FORM 6-K UNTED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMay, 2014 Commission File Number 000-24027 NXT ENERGY SOLUTIONS INC. (Translation of registrant's name into English) 1400,505 3rdStreet S.W. Calgary, Alberta T2P 3E6 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): The issuer is filing material documents not previously filed. Exhibit List NXT Energy Solutions Reports Earnings of $2.6 million in Q1 2014 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NXT ENERGY SOLUTIONS INC. Date:May 22, 2014 By: /s/ Greg Leavens Name: Greg Leavens Title: Vice-President and ChiefFinancial Officer
